Opinion by
Mr. Justice Green,
By the express terms of the policy in this case, the plaintiff, John S. Roberts, was insured to the extent of $2,500, “oh stock of wall paper, shades and other merchandise not more hazardous, his own or held by him in trust, or on commission, or sold but not removed,” while contained in a certain described store building. We understand these terms to mean that if he held any property of the kind named in the building, which was “ his own,” it was -insured; if he had any property which was “held by him in trust,” it was insured; or any held “ on commission,” or “ sold but not removed,” it was all in-r sured by the policy. Here are four distinct classes of property covered by the policy, that are not distinct as to their character or kind, but as to the kind of title or condition on which they were held. To enable the plaintiff to recover therefor it was not necessary that he should be the owner of the goods. If he held them in trust it was sufficient. That means, if others were the real owners, and he held them for the benefit of the owners, as their property, for their use and advantage, it was not necessary that, in addition to that kind of ownership or holding, there should be superadded a personal and individual *60interest of his own as owner, in order that there might be a recovery. The words of the policy would be without meaning if such requirement were essential. By the terms of the agreement between Roberts and the owners, he was intrusted with the exclusive care, management and direction of the entire stock of goods belonging to the owners at the store in question; he was to carry on the business in his own name and by his own efforts and exertions, but entirely for the benefit and advantage of the real owners; he was to keep accurate books of account of all his transactions open at all times; and at such times as they should appoint he was to account for and pay over the net profits or income arising out of the business; and at the end of the agreement he was to wind up the business and turn over all the property and assets to the true owners. For his services he was to receive a fixed compensation, payable monthly, of $3,000 per annum. It is difficult to imagine a more perfect example of a trust relation between the plaintiff and the owners, and we have not the slightest difficulty in holding that the property insured bjr this policy came literally within the designation or description, “ held in trust by him.”
In Biddle on Insurance, sec. 171, it is said, “ An agent having the custody of goods and liable to account to his principal for goods, may insure, and he may do so in his own name, either by policy for whom it may concern of as trustee,” citing many authorities. In Richardson on Insurance, sec. 131, the writer referring to the expression in policies, “ their own or held by them in trust or on commission, or sold but not delivered,” says, citing numerous decisions, “ Such special phrases are often employed to show that persons holding the property of others may secure the protection of the policy, though the title to the property may, or may not, be in them. ‘ Held in trust ’ means simply that the goods or property are in the custody of the insured. The phrase is not used in its strict technical meaning.”
In the case of the California Insurance Company v. The Union Compress Company, 133 U. S. 387, it was said in the opinion of the court by Blatchkord, Justice, “ It was lawful for the plaintiff to insure in its own name, goods held in trust by it, aud it can recover for their entire value, holding the excess over its own interest in them for the benefit of those who have entrusted the goods to it.”
*61In Ætna Ins. Co. v. Jackson, 16 B. Monroe, 242, it was held that, “ An agent or consignee having the principal’s property in his possession, being responsible for it and having a special interest in it to the amount of his commissions, may insure it in his own name, and, in case of loss, recover the full amount of his policy, holding all beyond his own interest in trust for his principal.”
In Waring v. Insurance Co., 45 N. Y. 606, it was held that, “ Agents, commission merchants or others having the custody of, and being responsible fox, property, may insure in their own names, and they may, in their own names, recover from the insurer, not only a sum equal to their own interest in the property by reason of any lien for advances or charges, but the full amount named in the policy, up to the value of the property.” See also Siter v. Morris, 13 Pa. 218, and Home Ins. Co. v. Arthouse Co., 93 U. S. Rep. 527.
Further citations are useless. We do not understand these principles to be controverted, and that they are directly applicable to the policy which is the subject of the present controversy cannot be doubted.
Judgment affirmed.